Name: 2008/74/EC: Council Decision of 9 October 2007 on the signing and provisional application of an Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  international trade;  Africa
 Date Published: 2008-01-25

 25.1.2008 EN Official Journal of the European Union L 22/11 COUNCIL DECISION of 9 October 2007 on the signing and provisional application of an Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2008/74/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with the second sentence of Article 300(2), first subparagraph, and the second subparagraph of Article 300(3) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, (the TDCA), was signed in Pretoria on 11 October 1999. It was concluded on 26 April 2004 (1). (2) The Treaty concerning the accession of the Republic of Bulgaria and Romania to the European Union was signed in Luxembourg on 25 April 2005. (3) On 23 October 2006 the Council authorised the Commission, on behalf of the European Community and its Member States, to negotiate with the Republic of South Africa an Additional Protocol to the TDCA, to take account of the accession of the two new Member States to the European Union. (4) These negotiations have been concluded to the satisfaction of the Commission. (5) Subject to its possible conclusion at a later stage, the Additional Protocol should be signed on behalf of the Community and its Member States. The Additional Protocol should be applied on a provisional basis, pending completion of the relevant procedures for its formal conclusion, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Additional Protocol. The text of the Additional Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community and its Member States, the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, subject to its conclusion. Article 3 The European Community and its Member States shall apply provisionally the terms of the Additional Protocol from 1 January 2007, subject to its possible conclusion at a later date. Done at Luxembourg, 9 October 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ L 127, 29.4.2004, p. 109.